DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the application
Receipt of applicant’s remarks and claim arguments filed on 03/17/2022 are acknowledged.  
However, applicants’ arguments for the previous nonstatutory double patenting rejections over (i) US patent No. 11,111,271 (herein after ‘271 patent) and (ii) US copending application No. 17/393,944 (herein after ‘944 application), are found not persuasive.  Accordingly, the previous rejections have been maintained. Please see the examiners response to applicants below.     
Response to Arguments
Applicant’s arguments filed on 03/17/2022 have been fully considered but they are not persuasive, see the reasons below.   
Applicants main argument is that the generic teaching of salts in the ‘271 patent or ‘944 application does not support a rejection.
Claim requires the recited formula I or its salt form and glutamic acid. The glutamic acid can be an additional salt or can be a main salt for the peptide. 
The claims of ‘271 or ‘944 application are drawn to identical formula I and its salts form. 
So, the difference is in glutamic acid. In other words, it is “peptide glutamic acid salt in the instant claims” vs “pharmaceutically acceptable salt of formula I in the ‘271 or ‘944”. 
As explained in the previous rejection, the pharmaceutically acceptable salts of peptides of ‘271 or ‘944 read applicants claims, because combination of peptide and glutamic acid is a salt. Moreover, glutamic acid is FDA approved commercially marketed salts as evidenced from Berge et al [see Table 1, in Berge et al, Journal of Pharmaceutical Sciences, Jan 1077, vol.66, No.1, 1-19]. Alternatively, the rejection also mentioned that addition of glutamic acid stabilizes the positively charged peptides, based on common sense or simple logic. For example, the overall net charges the claimed peptides vary from +1 to +2. The glutamic acid is a zwitter ion, and has an additional negative charge. The zwitter ion acts as an ionic liquid and the additional negative charge neutralized the overall charge, and both factors increase the solubility and avoids protein aggregation. 
The recited acetate buffer and sorbitol in the claim 18, also acts similarly. Moreover, the formation of precipitation depends on concentration of peptide and its overall charge, temperature etc. Applicants failed to explain these factors in their response. 
Since the above logic is based on physical properties of the components and is well known in the text books, therefore, additional prior art is not needed. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the counter ions and zwitter ions in the surface properties of amino acids, and to make the instantly claimed formulation with a reasonable expectation of success. 
Applicants argue that the unexpected and unpredictable results in the application demonstrate that the claimed invention would not have been obvious. 
Applicants compared Gly, Arg and Ile with glutamic acid, but the properties of these individual amino acids are totally different. The Gly is zwitter ion and does not have additional negative charge and so, it does not neutralize the overall charge of the peptide. Arg has additional positive charges, whereas Ile is hydrophobic and does not have additional negative charge. So, these amino acids do not neutralize the charge of peptide and so, does not stabilize the peptides. That’s exactly shown data reveals. 
Based on the above reasoning, applicants unexpected results is in fact expected and the results would be predictable based on the physical properties of amino acids. 
Nonstatutory Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
I. Claims 1-4, 6-7, 9-10, 12, 38, 43, 49 and 53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of US 11,111,271 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons: 
The subject matter of claimed in the instant application is fully disclosed and covered in the US patent and, the patent and the instant application are claiming common subject matter.
Instant claims are drawn to a formulation comprising a peptide and glutamic acid or salt thereof, wherein the peptide comprises the amino acid sequence of recited formula I. 
Claims of US patent are drawn to (i) claims 1-20 and 30-33 drawn to the recited peptide(s) comprising the sequences of formula I or its pharmaceutically acceptable salts thereof, and (ii) method claims, viz., method of making and method of using the product.  
The formula I is identical in both cases or at least most of the species are common in both cases. The difference is that instant claims require glutamic acid in the formulation, whereas the claims US patent is silent on glutamic acid, but recites their peptides as pharmaceutically acceptable salts. 
First, pharmaceutically acceptable salts of peptides of US patent reads applicants claims, because combination of peptide and glutamic acid is a salt. Second, addition of glutamic acid stabilizes the positively charged peptides. The overall net charge the claimed peptides varies from +1 to +2, depends on Arg moieties and the net pI is 9.34 for SEQ ID NO:10, and expected to be similar pI for other peptides. Glutamic acids is interpreted as counter anion for the recited peptides. Addition of glutamic acid forms a zwitter ion and which increase the solubility and avoids protein aggregation. Therefore, a skilled person in the art would be motivated to use glutamic acid as counter ion in making the formulations of peptides of US patent and reach instant claims with a reasonable expectation of success. The motivation to combine glutamic acid to the peptides can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the counter anions and zwitter ions in the surface properties of peptides, and to make the instantly claimed formulation with a reasonable expectation of success. 
Instant claims are also obvious over the method claims of US patent because the both recite same peptides and the instant specification showed the same method of making [see 0076] and also the use of peptides compositions in treating the same diseases [see 00102-00105]. 
MPEP 804 says:

The specification can be used as a dictionary to learn the meaning of a term in the claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)("[W]ords in patent claims are given their ordinary meaning in the usage of the field of the invention, unless the text of the patent makes clear that a word was used with a special meaning."); Renishaw PLC v. Marposs Societa' per Azioni, 158 F.3d 1243, 1250, 48 USPQ2d 1117, 1122 (Fed. Cir. 1998) ("Where there are several common meanings for a claim term, the patent disclosure serves to point away from the improper meanings and toward the proper meanings."). "The Patent and Trademark Office (‘PTO’) determines the scope of the claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.’ " Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (en banc) (quoting In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830 (Fed. Cir. 2004); see also MPEP § 2111.01. Further, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined." In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Sun Pharm. Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 95 USPQ2d 1797 (Fed. Cir. 2010); Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).

Accordingly, the claims are obvious over the claims of US patent. 
II. Claims 16, 19, 37, 50 and 52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of US 11,111,271 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons: 
The subject matter of claimed in the instant application is fully disclosed and covered in the US patent and, the patent and the instant application are claiming common subject matter.
Claims of instant application are drawn to an aqueous pharmaceutical composition comprising a peptide and stabilizer or salt thereof, wherein the peptide comprises the amino acid sequence of recited formula I and wherein the stabilizer comprises glutamate. 
Claims of US patent are drawn to (i) claims 1-20 and 30-33 drawn to the recited peptide(s) comprising the sequences of formula I or its pharmaceutically acceptable salts thereof, and (ii) method claims, viz., method of making and method of using the product.  
The formula I is identical in both cases or at least most of the species are common in both cases. The difference is that instant claims require stabilizer, wherein the stabilizer comprises glutamate in the composition, whereas the claims US patent is silent on stabilizer, but recites their peptides as pharmaceutically acceptable salts. 
First, pharmaceutically acceptable salts of peptides of US patent reads applicants claims, because salts stabilize the composition and so, the combination of peptide and glutamate is a salt. Second, addition of glutamate stabilizes the positively charged peptides. The overall net charge the claimed peptides varies from +1 to +2, depends on Arg moieties and the net pI is 9.34 for SEQ ID NO:10, and expected to be similar pI for other peptides. Glutamate is interpreted as counter anion for the recited peptides. Addition of glutamate forms a zwitter ion and which increase the solubility and avoids protein aggregation. Therefore, a skilled person in the art would be motivated to use glutamate as counter ion in making the compositions of peptides of US patent and reach instant claims with a reasonable expectation of success. The motivation to combine glutamate to the peptides can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the counter anions and zwitter ions in the surface properties of peptides, and to make the instantly claimed composition with a reasonable expectation of success. 
Instant claims are also obvious over the method claims of US patent because the both recite same peptides and the instant specification showed the same method of making [see 0076] and also the use of peptides compositions in treating the same diseases [see 00102-00105]. 
MPEP 804 says:

The specification can be used as a dictionary to learn the meaning of a term in the claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)("[W]ords in patent claims are given their ordinary meaning in the usage of the field of the invention, unless the text of the patent makes clear that a word was used with a special meaning."); Renishaw PLC v. Marposs Societa' per Azioni, 158 F.3d 1243, 1250, 48 USPQ2d 1117, 1122 (Fed. Cir. 1998) ("Where there are several common meanings for a claim term, the patent disclosure serves to point away from the improper meanings and toward the proper meanings."). "The Patent and Trademark Office (‘PTO’) determines the scope of the claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.’ " Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (en banc) (quoting In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830 (Fed. Cir. 2004); see also MPEP § 2111.01. Further, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined." In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Sun Pharm. Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 95 USPQ2d 1797 (Fed. Cir. 2010); Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).

Accordingly, the claims are obvious over the claims of US patent. 
III. Claims 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims of US 11,111,271 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons: 
The subject matter of claimed in the instant application is fully disclosed and covered in the US patent and, the patent and the instant application are claiming common subject matter.
Claim of instant application are drawn to an aqueous pharmaceutical composition comprising a peptide, an acetate buffer and sorbitol or salt thereof, wherein the peptide comprises the amino acid sequence of recited formula I. 
Claims of US patent are drawn to (i) claims 1-20 and 30-33 drawn to the recited peptide(s) comprising the sequences of formula I or its pharmaceutically acceptable salts thereof, and (ii) method claims, viz., method of making and method of using the product.  
The formula I is identical in both cases or at least most of the species are common in both cases. The difference is that instant claims require acetate buffer and sorbitol, whereas the claims US patent is silent on these components, but recites their peptides as pharmaceutically acceptable salts. 
First, pharmaceutically acceptable salts of peptides of US patent reads applicants claims, because salts stabilize the composition, such as preventing aggregation etc., and acetate is pharmaceutically acceptable salt. Second, addition of acetate stabilizes the positively charged peptides. The overall net charge the claimed peptides varies from +1 to +2, depends on Arg moieties and the net pI is 9.34 for SEQ ID NO:10, and expected to be similar pI for other peptides. Acetate is interpreted as counter anion for the recited peptides. Addition of acetate forms a zwitter ion and which increase the solubility and avoids protein aggregation or gelling. Therefore, a skilled person in the art would be motivated to use acetate as counter ion in making the compositions of peptides of US patent and reach instant claims with a reasonable expectation of success. The motivation to combine acetate to the peptides can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the counter anions and zwitter ions in the surface properties of peptides, and to make the instantly claimed composition with a reasonable expectation of success. 
Instant claim is also obvious over the method claims of US patent because the both recite same peptides and the instant specification showed the same method of making [see 0076] and also the use of peptides compositions in treating the same diseases [see 00102-00105]. 
MPEP 804 says:

The specification can be used as a dictionary to learn the meaning of a term in the claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)("[W]ords in patent claims are given their ordinary meaning in the usage of the field of the invention, unless the text of the patent makes clear that a word was used with a special meaning."); Renishaw PLC v. Marposs Societa' per Azioni, 158 F.3d 1243, 1250, 48 USPQ2d 1117, 1122 (Fed. Cir. 1998) ("Where there are several common meanings for a claim term, the patent disclosure serves to point away from the improper meanings and toward the proper meanings."). "The Patent and Trademark Office (‘PTO’) determines the scope of the claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.’ " Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (en banc) (quoting In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830 (Fed. Cir. 2004); see also MPEP § 2111.01. Further, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined." In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Sun Pharm. Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 95 USPQ2d 1797 (Fed. Cir. 2010); Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).

Accordingly, the claim is obvious over the claims of US patent. 
IV. Claims 1-4, 6-7, 9-10, 12, 38, 43, 49 and 53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending US application number 17/393,944. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons: 
The subject matter claimed in the instant application is fully disclosed and covered in the US copending patent application and, the both copending and instant application are claiming common subject matter.
Instant claims are drawn to a formulation comprising a peptide and glutamic acid or salt thereof, wherein the peptide comprises the amino acid sequence of recited formula I. 
Claims of US patent application are drawn to a method treating obesity or excessive weight or reducing body weight by administering the composition of the recited peptide(s), wherein peptide comprising the sequence(s) of formula I or its pharmaceutically acceptable salts thereof.  
The formula I is identical in both cases or at least most of the species are common in both cases. The difference is that instant claims require glutamic acid in the formulation, whereas the claims US patent is silent on glutamic acid, but recites their peptides as pharmaceutically acceptable salts. Instant claims also do not recite intended use or utility of the peptides. 
First, pharmaceutically acceptable salts of peptides of US patent reads applicants claims, because combination of peptide and glutamic acid is a salt. Second, addition of glutamic acid stabilizes the positively charged peptides. The overall net charge the claimed peptides varies from +1 to +2, depends on Arg moieties and the net pI is 9.34 for SEQ ID NO:10, and expected to be similar pI for other peptides. Glutamic acids is interpreted as counter anion for the recited peptides. Addition of glutamic acid forms a zwitter ion and which increase the solubility and avoids protein aggregation. Therefore, a skilled person in the art would be motivated to use glutamic acid as counter ion in making the formulations of peptides of US patent and reach instant claims with a reasonable expectation of success. The motivation to combine glutamic acid to the peptides can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP 2144.07. 
With regard to intended use, in both cases, the product is same and the instant specification showed the use of peptides compositions in treating the same diseases [see 0077-0078]. 
MPEP 804 says:

The specification can be used as a dictionary to learn the meaning of a term in the claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)("[W]ords in patent claims are given their ordinary meaning in the usage of the field of the invention, unless the text of the patent makes clear that a word was used with a special meaning."); Renishaw PLC v. Marposs Societa' per Azioni, 158 F.3d 1243, 1250, 48 USPQ2d 1117, 1122 (Fed. Cir. 1998) ("Where there are several common meanings for a claim term, the patent disclosure serves to point away from the improper meanings and toward the proper meanings."). "The Patent and Trademark Office (‘PTO’) determines the scope of the claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.’ " Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (en banc) (quoting In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830 (Fed. Cir. 2004); see also MPEP § 2111.01. Further, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined." In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Sun Pharm. Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 95 USPQ2d 1797 (Fed. Cir. 2010); Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).

Accordingly, the claim is obvious over the claims of copending US patent application. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not been patented yet.
V. Claims 16, 19, 37, 50 and 52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending US application number 17/393,944. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons: 
The subject matter claimed in the instant application is fully disclosed and covered in the US copending patent application and, the both copending and instant application are claiming common subject matter.
Claims of instant application are drawn to an aqueous pharmaceutical composition comprising a peptide and stabilizer or salt thereof, wherein the peptide comprises the amino acid sequence of recited formula I and wherein the stabilizer comprises glutamate. 
Claims of copending US patent application are drawn to a method treating obesity or excessive weight or reducing body weight by administering the composition of the recited peptide(s), wherein peptide comprising the sequence(s) of formula I or its pharmaceutically acceptable salts thereof.  
The formula I is identical in both cases or at least most of the species are common in both cases. The difference is that instant claims require stabilizer, wherein the stabilizer comprises glutamate in the composition, whereas the claims US patent is silent on stabilizer, but recites their peptides as pharmaceutically acceptable salts. 
First, pharmaceutically acceptable salts of peptides of US patent reads applicants claims, because salts stabilize the composition and so, the combination of peptide and glutamate is a salt. Second, addition of glutamate stabilizes the positively charged peptides. The overall net charge the claimed peptides varies from +1 to +2, depends on Arg moieties and the net pI is 9.34 for SEQ ID NO:10, and expected to be similar pI for other peptides. Glutamate is interpreted as counter anion for the recited peptides. Addition of glutamate forms a zwitter ion and which increase the solubility and avoids protein aggregation. Therefore, a skilled person in the art would be motivated to use glutamate as counter ion in making the compositions of peptides of US patent and reach instant claims with a reasonable expectation of success. The motivation to combine glutamate to the peptides can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the counter anions and zwitter ions in the surface properties of peptides, and to make the instantly claimed composition with a reasonable expectation of success. 
With regard to intended use, in both cases, the product is same and the instant specification showed the use of peptides compositions in treating the same diseases [see 0077-0078]. 
MPEP 804 says:

The specification can be used as a dictionary to learn the meaning of a term in the claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)("[W]ords in patent claims are given their ordinary meaning in the usage of the field of the invention, unless the text of the patent makes clear that a word was used with a special meaning."); Renishaw PLC v. Marposs Societa' per Azioni, 158 F.3d 1243, 1250, 48 USPQ2d 1117, 1122 (Fed. Cir. 1998) ("Where there are several common meanings for a claim term, the patent disclosure serves to point away from the improper meanings and toward the proper meanings."). "The Patent and Trademark Office (‘PTO’) determines the scope of the claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.’ " Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (en banc) (quoting In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830 (Fed. Cir. 2004); see also MPEP § 2111.01. Further, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined." In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Sun Pharm. Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 95 USPQ2d 1797 (Fed. Cir. 2010); Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).

Accordingly, the claims are obvious over the claims of US patent application. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not been patented yet.
VI. Claims 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending US application number 17/393,944. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons: 
The subject matter claimed in the instant application is fully disclosed and covered in the US copending patent application and, the both copending and instant application are claiming common subject matter.
Claim of instant application are drawn to an aqueous pharmaceutical composition comprising a peptide, an acetate buffer and sorbitol or salt thereof, wherein the peptide comprises the amino acid sequence of recited formula I. 
Claims of copending US patent application are drawn to a method treating obesity or excessive weight or reducing body weight by administering the composition of the recited peptide(s), wherein peptide comprising the sequence(s) of formula I or its pharmaceutically acceptable salts thereof.  
The formula I is identical in both cases or at least most of the species are common in both cases. The difference is that instant claims require acetate buffer and sorbitol, whereas the claims US patent is silent on these components, but recites their peptides as pharmaceutically acceptable salts. 
First, pharmaceutically acceptable salts of peptides of US patent reads applicants claims, because salts stabilize the composition, such as preventing aggregation etc., and acetate is pharmaceutically acceptable salt. Second, addition of acetate stabilizes the positively charged peptides. The overall net charge the claimed peptides varies from +1 to +2, depends on Arg moieties and the net pI is 9.34 for SEQ ID NO:10, and expected to be similar pI for other peptides. Acetate is interpreted as counter anion for the recited peptides. Addition of acetate forms a zwitter ion and which increase the solubility and avoids protein aggregation or gelling. Therefore, a skilled person in the art would be motivated to use acetate as counter ion in making the compositions of peptides of US patent and reach instant claims with a reasonable expectation of success. The motivation to combine acetate to the peptides can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the counter anions and zwitter ions in the surface properties of peptides, and to make the instantly claimed composition with a reasonable expectation of success. 
With regard to intended use, in both cases, the product is same and the instant specification showed the use of peptides compositions in treating the same diseases [see 0077-0078]. 
MPEP 804 says:

The specification can be used as a dictionary to learn the meaning of a term in the claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)("[W]ords in patent claims are given their ordinary meaning in the usage of the field of the invention, unless the text of the patent makes clear that a word was used with a special meaning."); Renishaw PLC v. Marposs Societa' per Azioni, 158 F.3d 1243, 1250, 48 USPQ2d 1117, 1122 (Fed. Cir. 1998) ("Where there are several common meanings for a claim term, the patent disclosure serves to point away from the improper meanings and toward the proper meanings."). "The Patent and Trademark Office (‘PTO’) determines the scope of the claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.’ " Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (en banc) (quoting In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830 (Fed. Cir. 2004); see also MPEP § 2111.01. Further, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined." In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Sun Pharm. Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 95 USPQ2d 1797 (Fed. Cir. 2010); Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).

Accordingly, the claim is obvious over the claims of copending US patent application. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not been patented yet.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658